Name: Commission Directive 2001/31/EC of 8 May 2001 adapting to technical progress Council Directive 70/387/EEC relating to the doors of motor vehicles and their trailers (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of transport;  land transport;  technology and technical regulations
 Date Published: 2001-05-12

 Avis juridique important|32001L0031Commission Directive 2001/31/EC of 8 May 2001 adapting to technical progress Council Directive 70/387/EEC relating to the doors of motor vehicles and their trailers (Text with EEA relevance) Official Journal L 130 , 12/05/2001 P. 0033 - 0034Commission Directive 2001/31/ECof 8 May 2001adapting to technical progress Council Directive 70/387/EEC relating to the doors of motor vehicles and their trailers(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to type-approval of motor vehicles and their trailers(1), as last amended by Directive 2000/40/EC of the European Parliament and of the Council(2), and in particular Article 13(2) thereof,Having regard to Council Directive 70/387/EEC of 27 July 1970 on the approximation of the laws of the Member States relating to the doors of motor vehicle and their trailers(3), as last amended by Commission Directive 98/90/EC(4), and in particular Article 3 thereof,Whereas:(1) Directive 70/387/EEC is one of the separate Directives of the EC type-approval procedure established by Directive 70/156/EEC. Consequently, the provisions laid down in Directive 70/156/EEC relating to vehicle systems, components and separate technical units apply to this Directive.(2) Directive 98/90/EC has introduced design requirements for the steps and handholds of cabs in order to improve the safety of persons entering and leaving the driver's compartment of certain heavy goods vehicles.(3) Certain cab designs already on the market cannot comply with the specific requirements introduced by Directive 98/90/EC, although their level of safety is considered equivalent. It is therefore necessary to further refine the technical requirements in order to allow such cab designs.(4) The measures provided for in this Directive are in accordance with the opinion of the Committee for the adaptation to technical progress established by Directive 70/156/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Annex III to Directive 70/387/EEC is amended in accordance with the Annex to this Directive.Article 21. With effect from 1 October 2001, Member States may not on grounds relating to vehicle doors:- refuse, in respect of a type of vehicle, to grant EC type-approval or national type-approval, or- prohibit the sale, registration, or entry into service of vehicles,if the vehicles comply with the requirements of Directive 70/387/EEC, as amended by this Directive.2. With effect from 1 December 2001, Member States:- shall no longer grant EC type-approval, and- may refuse to grant national type-approval,for a new type of vehicle on grounds relating to vehicle doors if the requirements of Directive 70/387/EEC, as amended by this Directive, are not fulfilled.Article 31. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 September 2001 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 4This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 8 May 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 42, 23.2.1970, p. 1.(2) OJ L 203, 10.8.2000, p. 9.(3) OJ L 176, 10.8.1970, p. 5.(4) OJ L 337, 12.12.1998, p. 29.ANNEXAnnex III to Directive 70/387/EEC is amended as follows: 1. The following sentence is added to item 1.2: "The last requirement shall not apply to the distance between the uppermost step and the cab floor."2. The seventh indent in item 1.3 is replaced by the following: "- Longitudinal overlap (J) between two subsequent steps in the same flight, or between the uppermost step and the cab floor ... 200 mm."3. The introductory phrase of item 2.2.3 is replaced by the following: "In addition, the minimum distance (P) of the upper edge of the handrail(s) or handholds or equivalent holding devices from the floor of the driver's compartment shall be: ..."